Title: Orders, 14 July 1756
From: Washington, George
To: 

 

Fort Cumberland [Md.] Wednesday July 14th 1756.

Morning Orders.
One Captain, two Subalterns, three Sergeants, and forty-five privates, to parade immediately. The Captain will receive his orders from Colonel Washington.
As it will be inconvenient for some of the Officers to get the receipts from the men at the time of receiving their pay—Colonel Washington informs them, that if they remit their receipts always at receiving the next months pay, it will be sufficient.
 

Falmouth.

The Troops are not to march until to-morrow morning, two o’clock—The waggoners to have all their Horses picketed tonight, that no delay may be offered to-morrow.
